106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Eugene GAGE, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden, Defendant-Appellee.
No. 96-15607.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Eugene Gage, a California state prisoner, appeals pro se the district court's order certifying that Gage's prior appeal, No. 95-17404 was not filed in good faith and revoking his in forma pauperis status on appeal.  In our previous independent review of the record in appeal No. 95-17404, however, we had already determined Gage was not entitled to in forma pauperis status on appeal.  Accordingly, we reject Gage's contention that the district court erred by certifying that his prior appeal was not taken in good faith.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3